       Case 2:21-cv-00179-MV-GBW Document 25 Filed 07/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

ISAAC LEGARETTA, ANTHONY
ZOCCOLI and JOHN or JANE DOES 1-20,

               Plaintiff,

v.                                                          No. 2:21-cv-00179-MV-GBW

FERNANDO MACIAS, Dona Ana County
Manager, DIRECTOR BRYAN BAKER, an
Official with the Dona Ana County Detention
Center, CAPTAIN BEN MENDOZA, an official
with the Dona Ana County Detention Center,
CAPTAIN JOSHUA FLEMING, an official with
the Dona Ana County Detention Center, COUNTY
OF DONA ANA and JOHN or JANE DOES 1-20,

               Defendants.

                       NOTICE OF SUPPLEMENTAL AUTHORITY

       COME NOW Defendants Macias, Baker, Mendoza, Fleming, and County of Dona Ana,

by and through undersigned counsel, and hereby provide this notice of supplemental authority. On

July 6, 2021, the Acting Assistant Attorney General for the United States issued a slip opinion as

Deputy Counsel to the President concerning “whether Section 564 of the Food, Drug, and

Cosmetic Act prohibits entities from requiring the use of a vaccine subject to an Emergency Use

Authorization.”

       The opinion is persuasive authority in support of the arguments made in defendants’

Motion to Dismiss in Lieu of an Answer [Doc. 20] and against arguments made in plaintiffs’

amended complaint and response to the motion to dismiss [Doc. 22]; it is attached hereto as Exhibit

A and may also be found at the following hyperlink:

https://www.justice.gov/olc/file/1415446/download
       Case 2:21-cv-00179-MV-GBW Document 25 Filed 07/27/21 Page 2 of 2




                                                Respectfully submitted:

                                                NEW MEXICO ASSOCIATION OF COUNTIES

                                                /s/ Brandon Huss
                                                BRANDON HUSS
                                                DAVID A. ROMAN
                                                111 Lomas Blvd. Ste. 424
                                                Albuquerque, New Mexico 87102
                                                (505) 820-8116
                                                Attorneys for Defendants Macias, Baker, Mendoza,
                                                Fleming, and County


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 27, 2021, I filed the foregoing pleading electronically through

the CM/ECF system, which caused all counsel of record to be served electronically, as more fully

reflected on the Notice of Electronic Filing.

/s/ Brandon Huss
BRANDON HUSS




                                                   2
